The chickens hatched by the Ohio Supreme Court inJones v. Franklin Cty. Sheriff1 have come back to roost. They are roosting in our county, in our halls of justice. We cannot remove them — only the Ohio Supreme Court can shoo these particular chickens. I implore that court to undo the mischief created byJones by accepting an appeal of this case and reversing its prior pronouncement. But, as a lower court, we must follow the present law.
I concur in the result reached, but write separately to address the immunity issue that the majority ignores. The majority holds that the statements were involuntary or coerced as a matter of law. But the statements were only made as a result of the "2.26" immunity conferred by the Jones case. Thus I believe we must first consider the issue of immunity.
In Jones, a police officer was being internally investigated for various alleged violations of her department's policies. After the officer initially refused to *Page 695 
answer certain questions, the investigators informed her that, while she could be administratively punished for not answering the questions, no evidence gathered in the investigation would be used against her in any subsequent criminal proceeding.2 Ultimately, the Ohio Supreme Court held that the statements given by the officer were immunized. The court, citing the United States Supreme Court inGarrity v. New Jersey,3 stated that the Fifth Amendment privilege against self-incrimination prevented public employees from being forced to choose between making incriminating statements and facing dismissal from their jobs.4 The court then added, "Yet public employees can be required to answer potentially incriminating questions, so long as they are not asked to surrender their constitutional privilege against self-incrimination. * * * The privilege against self-incrimination is preserved because a statement by investigators that nothing said at the hearing can be used at a subsequent criminal proceeding effectively immunizes that testimony from later use by a prosecutor. Since use of these statements by the prosecution is barred, by definition no statement made in the hearing can be incriminatory."5
Here, in the 2.26 document, the investigators promised to Sess immunity similar to that arising in the Jones case. Based on the authority of Jones, which has not been overruled, I must reluctantly conclude that Sess's statements on April 24 were immunized. This case is not distinguishable from Jones, and, as a lower court, we are bound by the Ohio Supreme Court's mandate, which effectively gives the police the power to grant criminal immunity to its officers during administrative investigations.
I do not believe that police officers should have the power that they had here. It is a power with no basis in the Revised Code — a power that allows the police to protect fellow officers from prosecution, even in the face of grievous criminal wrongs by those officers. As Justice Douglas stated in a vigorous dissent in Jones, "[W]e are placing in the hands of those who are charged with the responsibility of enforcing the law the right to forgive those who may have broken the law. * * * The majority's result sanctions official lawlessness — lawlessness of the worst sort since the very people engaging in it are those whom we depend upon to enforce the law. If we permit this, who will watch the watchman?"6 *Page 696 
Were the Ohio Supreme Court to reconsider Jones, it could fashion a rule that complies with the Constitution but still provides the safeguards envisioned by the statutory procedure7 for the granting of immunity — that immunity can only be conferred by a judge, not a police officer. Some adjustment of the statutory law may also be in order. But the present situation — that the police may confer immunity for heinous crimes, including murder, rape and robbery, in an informal administrative investigation is intolerable.
1 (1990), 52 Ohio St.3d 40, 555 N.E.2d 940.
2 Jones, supra, at 41, 555 N.E.2d at 942.
3 (1967), 385 U.S. 493, 87 S.Ct. 616.
4 Jones, supra, at 44, 555 N.E.2d at 945.
5 Id. (Citations omitted.)
6 Id. at 49, 555 N.E.2d at 950 (Douglas, J., dissenting).
7 See, e.g., R.C. 2945.44